— aa 4M ECF No. 9-1, PagelD.139 Filed 10/05/20 Page 1 of 7
ESE SSS

 
    
 

FINANCING STATEMENT .
(FOLLOW INSTRUCTIONS

A. NAME & PHONE OF CONTACT AT FILER (optional)
THOMAS-JAMES: BROWM-BEY (246)365-7250

 

 

 

Delaware Department of State
B. E-MAIL CONTACT AT FILER (optional) UCC. Filing Section
KINGTEROWNG TABOO. COM Filed: 10:40 AM 05/10/2019
C. SEND ACKNOWLEDGMENT TO: (Name and Address} TCC. Initial Filing So: 2019 3234700
[sms axes ano s0s2 | Service Request No: 20193747436

15216 CARLISLE
DETROIT, MI 46205

ae us
ee = THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY

: el DEBTOR'S NAME: Provide thy of Debtor mane (fa or ib) fae ened, full name, do nol omit, modify, or abbreviete amy pert of the Debtor's name), Hf eny arto! the ncivual Dector’s
Pare wie ot fe i ee 1S, Marre ge of Gest | bia, check bere | end provide the indivicest Debtor intomerion in Bem 10 of he Pinetcing Statement Addenda dom UCCIAd)

 

 

 
   
  

 

la. DRGANLAATIONS HALE

 

 

AONNUAS SIRNAME FIRSTPERSONAL MAME |ADONT ONAL MAMIE (SSN G) SUFFES

*
. cr STATE [POSTAL CODE COUNTRY
|. (ill COMSTITOTION AVE. W.H. WASEDNGTON bE | 0226 us

 

 

 

 

 

Be!
Fae - oe
= "2 DEBTOR'S NAVE Provide ooty coe Debtor name Ge or 26} (ise exert, fal meme; do mst onl, modiy, or abtraviata eny part of the Nebior’s mama # amy parcod ihe iividual Deoior's
mint wit mol fit in Une 3h, enwe et of ten 2 lank, chock hee Cc) and pavriie ihe Indideel Detter infortation in fam 10 af the Financing Statement Addenda (Form UCC1Ad}

#3 JAGANLATIONS HAME =
POLICE § FIRE RETIREMENT SYSTEM OF THE CITY OF DETROIT

 

 

 

 

 

OR — a

75. INDIVIDUALS SURNAME FIRST PERSONAL NAME fener HAUE(SPNITIALGS; [SUFFIX
3. MAILING ADDRESS cy 7 [STATE [POSTAL Cone COUNTRY
500 WOCOWARD AVE., STE. 3000 | BETRoTT | 48226 vs

 

 

 

. 3. SECURED PARTY'S NAME (cr NAME of ASSIGHEF of ASSIGNOR SECURED PARTY) Provide any ong Second Party race (4 of 3b)
goo. [3a ORGANZATIONS NAME ~ 7 —

THOMAS JAMES BROWN TROST

 

 

 

a. OT UALS SURILARIE PAST PERSONAL AME ADDITONAL HAMELS} aiiTALGS) To
NG ADDRESS ar STATE [POSTAL CODE COUNTRY
; CARLISLE DETROIT “I 49205 | US

 

 

 

 

 

AL: ‘This Sinancing ttelement covers the folowing colatersl
ifs IS ACTUAL CONSTRUCTIVE NOTICE: The following Debtors DAVID CETLINSKI, KELLY TAPPER,
- SASSANDRA CHILDRESS, LISA PATTERSON, ANGELA DAVIS, G.J. CARTER-LOUIS [USPS Tracking Number(s):
>. 30180680000120909021, 70180680000120909014] are Transmitting Utilities utilized in commarce for the
benefit of the Secured Party. The Secured party is a 3-dimansional living seul, flash and blood
Melaninite Male/Man Who is Autochthonous, Indigenous and Descendant of the original peoples of:
Turtle Island, Muu-Lan, Altan, Amexem, Land of the Frogs[ MISHOMER: North America]. The Secured
Party Secures All Rights, Titles Interests to All Collateral as received by Corporate / Govermant
Registries, related Corporations and Pledge represented by the same but not limited to: Pignus,

trusts and instruments attributed to tha debtors (UCC 3-401). This Lien is Not dischargeable in

Bankruptcy Court. ALL amendments ta this filing will be by: the Red Wet Ink Signature of the Secured

Party in accord with Commercial Security Agreement - 7018 0680 O001 2090 9014, 7018 0680 0001 2090
- 9021. Third-Party Intervanors are hereby BARRED from involvement with this transaction,

  
  

 

    

ck otty f appicabis and ChSSk Oty cine bea Coldeters: is
erty W pociicabie and stack ony one box:

ea .
P| Peble-Finence Transaction Manwtecusd- Hoa Trernctios fe] A Detter is a Transnining Wucty
As

] Acricwmure Liga [i None Fring
TERHATAVE DE SiCMATSON i apecicatie) |_| tesseaLesgor i | CorsignaeaCansignor Soler Boyet fet} Pater Beker PO) icons’ ores
7 OPTIONAL FILER REFERENCE DATA: - ’

ne it 2 Tres (soe OCIA toca 17 anc iestrections} bring accused by a Decedett’s Personal Representative

Gb. Check ony f appiicable and check oney one Sex

    
 
   
  

              
 

  
  
  
  

ire: : =
FILING OFFICE COPY — LiCc FINANCING STATEMENT (Form UCC1) (Rev. 04/20/41 ‘) tarmational Asgcciation of (comercial Administratsi
Case 2:20-mc-50804-LJM ECF No. 9-1, PagelD.140 Filed 10/05/20 Page 2 of 7

UCC FINANCING STATEMENT ADDENDUM

LLC INSTRUCTIONS

   
  
   

AME OF FIRST DEBTOR: Sie as Gee fa cr 1h on Finansing Statement, fine 10 was et back
Saabe Individual Dettor nace cid not At, check hare rl

 

 

 

oo INDOMOUALS SURNAME

 

FIRST PERSONAL NAME

 

ADDIMONWAL HAME(S)THITIAL(S} SAF FIR

THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY

 

 

 

10. DEBTOR'S NAME: Provide (102 of 106) only one edition” Metter mame nr Mobinr name thet did net (2 in fine th or 7h of fhe Financing Setement (Form UCI) Gree exert, bil meme,
do nef ond modify on ebbresiete ay pan of the Debtors mane) and ender the ceding address in ine 10c

Ti, ORGANLEATIONS MALE

 

  

 

ie INDEIDUALS SURNAME

 

 

 

 

 

  

 

 

 

 

 

 

 

  

 

 

 
    

 

SUFFIX
rr STATE |POSTAL COME COWTRY
TETRoOIT MT d226 OS
ADDITIONAL SECURED PARTY'S NAME or |] ASSIGNOR SECURED PARTY'S NAME: Provide on'y con name (11a or 115}
COORG ASUATIONS NAME ee
lib HOVADUALS SURNAME FIRST PERSONAL NAHE ADOTIOMAL MAME(S INITIALS} SUF PM
BROH-BRET THOMAS- JAMES
Tie WARING ADDRESS ~~ cnr STATE [POSTAL CODE [COUNTRY
C/O [15216] CARLISLE, WON-DOMESTIC WITHOUT 0S, ZIP EWEM | DETROIT “ur 48205-55998 os

 

 

 

 

 

eee
12. ADDITIONAL SPACE FOR ITEM 4 (Collateral)

SHMANCING STATEMENT is in be fhad for retecet] (or fecocced) am tke

: | 14. This FINANCING STATEMENT
7 REAL ESTATE RECORDS @ sppicebis)

Ljecovers toners ce cet [7] covers av-extracted entztersi [7] is fied es © Scture thing
FaAd beSnar oa RECORD OWNER cf eal esis GIUERD WEDD 1é 16. Cepoiptinn of mal estate

wt? Detter Goat not hae @ reened inferesty

 

 
  
  

7. MISCELLANEOUS:
{USPS RFLEZZZ10G90S, RFLE2IZ710520S, TOLTLASCOOOLOSETETAS, TOHLSOEdOO0003aL T0612, TOLSLTIONOORSIIZGd, RELIGZ90I0 EUS

: OFFICE COPY — UCC FINANCING STATEMENT ADDENDUM (Form UCCIAd) Rev 40011) Goemercial Adsinisteata:
Case 2:20-mc-50804-LJM ECF No. 9-1, PagelD.141 Filed 10/05/20 Page 3 of 7

 

UCC FINANCING STATEMENT ADDITIONAL PARTY
FOLLOW INSTRUCTIONS

18 NAME OF FIRST DESTOR: Seme as tine tao than Financing Statement, lime tb wad bed tank
because Incivihuad Deiat naaea died oot SE, check bate L]

ia, ORGANLATONS NAME
THTERMAL REVENUE SERVICE

 

 

 

3
|
|
2

 

. FIRST PERSONAL WAM

ik |

 

 

 

[TPS ADOT ONAL MAME(S INITIAL [S) SLX

THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
15. ADDITIONAL DEBTOR'S NAME Provite Salyer Eeabies mere (169 or (Se }.(use eraed, tal meme; co not ord, medity, or ebteeviete any pact ofthe Getter: name)

 

 

 

 

 

Tae. ORGANIZATIONS NAME —

 

 

 

 

 

 

 

 

 

 

 

 

 

        
   
    
  

 

 

 

 

 

 

 

 

 

oR 1 IN DNIDUALS SURNAME FIRST PERSONAL NAME ADOMT MOMAL NAME(S }RETIAL(S} SUFFER
TAPPER KELLY
ie. MAILING ADDRESS iy STATE [POSTAL CODE COUNTRY
500 WOQDMARD AVE., STE. 3000 DETROIT MI 48226 us
20. ADDITIONAL DEBTOR'S NAME Provide any ang Dedtor name (20s of 20) (use exact, ful meme; do not Omi, modey, of albreviate any paid af the Dettor’s name}
Mia GRGANIZATIONS MAME
235, INDIAIDUAL SSURNAME FIRST PERSONAL AMIE ADINTIONAL NAME(S HINITIAL(S) SUFFIX
CHILDRESS CASSANDRA
ALG ADORE SS ~ cay STATE [POSTAL GOODE COUNTRY
BOGDEARD AVE., STE. 3600 DETROIT tT ae nS
B21 ZADOITIONAL DEBTOR'S NAME. Provide only go Detior nama (ia on 21h) (use exact, fal name, do cot om, maddy, oF abbreviate any part of the Debtor's name)
avl|zte ORGANIZATIONS NAME *

 

 

 

21D: INDIVGUALS SURNAME FIRST PERSONAL HAE [ADIN POMAL MAME(S)IMITLAL(S} SUFFER

 

 

 

 

 

 

 

 

= ; urea
Zit, BAILING ADURESS ~~ ar. STATE [POSTAL CODE COUNTRY
iz70 POUTIAC ROAD BOT LAC MT #6340 Ds
22.| | ADDITIONAL SECURED PARTY'S NAME or C] ASSIGNOR SECURED PARTY'S NAME: Provice only aoe nana (F3a or 22b}
Ze ORGANGATIONS NAME ”
OR Sr nDNDUALS SURNAME

 

LPIRST PERSONAL HALE ADDSTIOMAL HAMECSVINITIALES3 SUFFIX

 

 

cere 26. UAE ADDRESS cry STATE [POSTAL CODE COUNTRY

    

 

 

 

 

 

23. [| ADDITIONAL SECURED PARTY'S NAME or or 1) ASSIGNOR SECURED PARTY'S NAME: Provice only gas name {23a or 236}
mn a ORGANLIATIONS HAUE

 

FIRST PERSONAL NAME ADGITOHAL NEME(SHNITIALIS) [SUFFIX

 

 

cn [STATE [POSTAL CODE ChunThY

par: USES nvi6222108508, BYLB222105205, TOLTLASOOCOLOSETATAS, TOLSOS4O0000331 70812, TOUSL7IIOMOCESIS128d, REL1G29038060s

 

 

 

 

 

FILING OFFICE COPY — UCC FINANCING STATEMENT ADDITIONAL PARTY (Form UcciAr) (Rev Oana of Commercial Adninistrate:
   

FOLLOW INSTRUCTIONS

 

18. NAME OF FIRST DEBTOR: sae es fine la or 1b on Pieencing Statement, Wine ts wes bed bank
eteche individual Debi name did net fit, check here |

 

1. ORGANILATIONS Have
INTERHAL REVENUE ZERVICE

 

 

ib. INDNWWLAL'S SURNAME

 

FIRST PERSONAL MAME

 

 

  

) ADDITIONAL HAMECS NTT ALCS}

 

SUFFIX

 

 

Case 2:20-mc-50804-LJM ECF No. 9-1, PagelD.142 Filed 10/05/20. Page 4 of 7

THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY

 

 

ONAL DEBTOR'S NAME. Provide cvy one Detter name (iia or TH) (ube anact, fom nite. do rot oott_ modity, or abtrevite any pant of he Bettor's nama}

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FIRST FERSONAL HAME ADONTIONAL NAME(S} INITIALS) SUFFIX
MIGELA
1k. MAILING ADDRESS cry SIATE [POSTAL CODE COUNTRY
1270 BOWTIAC ROAD PONTIAC Mr uo 03
20. ADDITIONAL DEBTOR'S NAME Provide only ona Detter name (20s oF 200) (ute exact, fall meme: oo net om, sediy, or esbreviate any pam of the Destors name)
Ma ORGANGATIONS HALE
OR >a NDT UALS SURNAME FIRSTPERSONAL NAME ~ “TADDITIONAL NALIEGSWINITLAL (SS SFFIM
CATER-LOOTS 6.7. 1
Me HMLUNG ADDRESS cy STATE [POSTAL CODE COUNTRY
1270 PONTIAC ROAD PORTIAC MI 43340 us
ADDITIONAL DEBTOR'S MAME Provide onty gag Debior mame (Fim or Jib }dese auect, Asi name, do sot cen, modify, or ebhrevigte ery pact of the Qebioe's nace)
21s, ORGANIZATIONS NAME
fh DUALS SURNAME FIRST PERSONAL NAME ADDTWNAL HAME(SMITIAL(S) [SUFFER
rr STATE | POSTAL CODE COUNTRY
} ADDITIONAL SECURED PARTY'S MAME or TI ASSIGNOR SECURED PARTY'S NAME: Provite ony cng nese (220 of 225) ,
ma ORGANTATIONS NAME
on
22h IN DAAWUAL'S SURNALIE FIRST PERSONAL MAME FIMATMOAL WAMECSRINITLAL(S3 SUF Fig
Mc MAING ADDRESS cry STATE [POSTAL CODE COUNTRY
a
23. ADDITIONAL SECURED PARTY'S NAME or []. ASSIGNOR SECURED PARTY'S NAME: Provide sy ong name (238 oF 236?
fla, ORGANATIONS HAVE
on a ay
ib WDMVOUALS SURNAME FIRST PERSOAL, MARIE ATMTHOMAL NAME(S VINITLAL(S} SFPD
4 _ |
6. MAING ADDRESS cay [STATE [POSTAL GOODE COUNTRY

 

 

 

|
t
|

 

 

 

   

SEF USPS RF1G222100909, RFLE222109208, TFOLTI4S00001036768745,

MLMEOCHOSS1LTOEL2, TOLSLIZOOOOORS 931284, RELLS2 03060

 

FILING OFFICE COPY — UCC FINANCING STATEMENT ADDITIONAL PARTY {Form ucciar)

roational Association of Coesercial Administrate

(Rav. 8/22/44}
: i ry
PAGE 1 of 1 cat OLENO SBaba Ns ECF No. 9-1, PagelD.143 Filed 10/052@iccRageshy @0¥93747436

State of Belaware

SECRETARY OF STATE “i
DIVISION OF CORPORATIONS WF
P.O, BOX 8968 =
DOVER, DELAWARE 19903

     
   
  
 
  
     

8042901 05-10-2019
THOMAS JAMES BROWN TRUST
15216 CARLISLE
DETROIT, Mi 48205
ATTN: THOMAS-JAMES: BROWN-BEY
nacre tance)" VM is
20193234700
UCCIU Transmitting Utility
UCC Filing Fee - Web $50.00
TOTAL CHARGES $50.00
TOTAL PAYMENTS 550.00
BALANCE $0.00

The following Debtor Names were indexed in the UCC Management System as a result of this filing :
INTERNAL REVENUE SERVICE

- POLICE & FIRE RETIREMENT SYSTEM OF THE CiTy OF DETROIT

CETLINSKI, DAVID
CATER-LOUIS, GI
CHILDRESS, CASSANDRA
PATTERSON, LISA
DAVIS, ANGELA
TAPPER, KELLY
"Case 2:20-mc-50804-LJM ECF No. $1 PagelD-144 “Filed 10/05/20 Page 6 of 7

Salta ALN Giovanna | General Astambly | deurte ! Elestest Ofimiats | Stala Arpanices

 

 

Ar kiowiedgermont Mossaiyy '

Department of State: Division of Corporations

 

 

 

Delaware E-UCC
Acknowledgement Message

PROCES SIM. PLEASE GYAEP IF PRIDOSRSING PLEASK WAIT
ABBAS CLICK PIN TAGLL VitSHtIN GUT TON ATBAIN,

 

oe The Transmitting Utility Fifing has been completed and
SERVICES successfully lod,
ity Frias .
C if | Fe

   

watigs E cotes Opera

UCC Fling Number: 293234700

 

 

 

inh Beeeviee?
rantily Sete
States UCC File Number: 2O?uS204 760
Valatui tastiest
- “ ~ a sey Submission Gate and Time: 05/10/2049 10:40 EST
MF ORATION ful official file stamped copy of the UCC filing will aulomafically be
Sere ghee brary emaited tu lie ennai address onrecond. if you wanlan adgitional!

Pow abe Fae copy emailed to a different email address click Email PDF.
bebe
Pout Sa eis . «
" . ont eres i Piatattc Version Emai Por i

ore Agants : umn
Se hte i New Ut Fang Exit i

 

 

 

  

cia Pec upal
cnr | Meay Buscwess Exdity

Customer Service Survey

Sot Ens, Ayanigies & Authenticahonef Documents cs,
' ae / :
Customer? iS Make your experence better,
Service

Surve 2 ESE ineie ni Cuskwner Service Survey.

Cro belp ona particular field lick ¢ on the Fictd Tag lo lake your to the help al ares.

Ste nss Po opvacy fo abenttnis cite | oivnacdus | barsiute 7 delswere gta

Poy CO Ocnp. Uae ae ne ACA Meet, aS
ooreg19 ayment Verification Notice for Amoun e Sean} .
o Case 2:20-mc-50804- LIM ECF No. 9 tT PagelD. Filed 10/05/20 Page 7 of 7
Payment Verification Notice for Amount of $50.00 Yahoo Mailinbox
i B DO NOT REPLY OCS @delewere.gow May lat 1040 AM
To ningtbrown Gyahoo.comn

The payment has been authorized and accepted. Payment Type ACH Amount: $50.00 Authorization Mo: Remittance Moc MMO297261 Account Number. *****0426

 

 

httpsJ/mail.yahoo.cam/b’search/keyword=YLxl_7qPaa bT6ijeeO--~Adaccountlds=imessages/AG nglVZoygeRANWNYgiPalG w?accountlds=1ash...

WW
